DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 05/27/2021, 10/15/2021, 01/04/2022 and 05/06/2022 have been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 62 is objected to because of the following informalities:  

    PNG
    media_image1.png
    64
    631
    media_image1.png
    Greyscale
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 63 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 63 is directed towards a “computer program product” that includes “computer-executable instructions”, which broadly encompasses a computer program per se.  Such computer programs, per se, are not, in and of themselves, methods or machines, nor are they physical products of manufacture or compositions of matter.  Therefore, such programs do not fall into any of the categories of eligible subject matter defined in 35 USC 101 are not, by themselves, eligible for patent protection.  Such programs can be eligible for patent protection if claimed as embodied on or in a computer-readable storage or medium, but only if the claim clearly and unambiguously excludes transitory, propagating signals from the full scope of the clamed subject matter, as such signals are also not eligible under 35 USC 101.  It is suggested amending the claim language to define the computer program as having the computer-executable instructions embodied on a “non-transitory computer-readable medium” would satisfy these requirements and would limit the claimed invention to eligible subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,932,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations classifying pathologies using “CVF and CMEF information fused by a two-layered stacked generalization algorithm that focuses on complementary features instead of strong features” renders claims 43-63 as broadened and obvious variants of claims 1-22 of U.S. Patent 10,932,662.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-49, 52-56, 58 and 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman (US 2015/0305609) in view of Vidal (US 2015/0363660).

Consider claim 43 (and similarly applied to claims 62 and 63), Hoberman discloses a method of classifying tympanic membrane pathologies, comprising: 
[claim 62: a memory and a processor in communication with the memory, wherein the memory contains computer-executable instructions that has been executed by the processor  to cause the processor to:  (figure 2)]
[claim 63: A computer program product with computer-executable instructions stored thereon, wherein the computer-executable instructions when executed by a computer perform a process of classifying tympanic membrane pathologies comprising (paragraph 35)]
performing preprocessing on a plurality of images of a tympanic membrane to produce one or more composite images, wherein regions of interest are selected from each of the plurality of images or a subset of the plurality of images and the selected regions of interest are used to form the one or more composite images; (paragraph 36; Then, at step 24, processor apparatus 14 preforms certain preprocessing steps on the received image data. The preprocessing performed in step 24 is designed to eliminate or minimize the impact of image artifacts present in and/or associated with the captured image.)
clinically motivated eardrum features (CMEF) from the one or more composite images; and (paragraph 32; features are extracted from an image of the tympanic membrane/eardrum of a patient)
classifying pathologies of the tympanic membrane using features and CMEF information.  (paragraph 32; A diagnostic aid for otitis media by classifying tympanic membrane images into one of the three stringent clinical diagnostic categories: AOM, OME and NOE. The method comprises a general classification algorithm including at least the following two parts: (i) a numerical feature extraction part meant to discriminate among diagnostic classes, wherein the features are extracted from an image of the tympanic membrane of a patient, and (ii) a classification part based on these extracted features.)
Hoberman fails to specifically disclose extracting computer vision features (CVF).
In related art, Vidal discloses extracting computer vision features.  (paragraphs 73 and 93; extracting features from each image using a classifier; paragraph 72; feature descriptors are used in computer vision and image processing)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vidal into the teachings of Hoberman to effectively extracting computer vision features (CVF) from the one or more images.  Hoberman and Vidal are directed to classifiers.  (see paragraph 32 of Hoberman and paragraph 71 of Vidal).

Consider claim 44, Hoberman, as modified by Vidal, discloses the claimed invention wherein the plurality of images are captured using an image capture device.  (figure 1; image capture device 4)

Consider claim 45, Hoberman, as modified by Vidal, discloses the claimed invention wherein the image capture device comprises a video image capture device and each of the plurality of images are frames captured from a video of the tympanic membrane.  (paragraph 34; video otoscope)

Consider claim 46, Hoberman, as modified by Vidal, discloses the claimed invention wherein preprocessing comprises detecting obstructions (paragraph 41; wax) in and/or illumination of each of the images that comprise the plurality of images.  (paragraphs 36 and 42; applying a local illumination correction process)

Consider claim 47, Hoberman, as modified by Vidal, discloses the claimed invention wherein the detected obstructions and/or illumination are used in selecting the regions of interest.  (paragraphs 36 and 42; adjusting the pixel intensity value of the image)

Consider claim 48, Hoberman, as modified by Vidal, discloses the claimed invention wherein the regions of interest selected from each of the plurality of images or the subset of the plurality of images are free from the obstructions such that the one or more produced composite images do not include the obstructions.  (paragraph 41; presence of specular highlight regions caused by wax)

Consider claim 49, Hoberman, as modified by Vidal, discloses the claimed invention wherein the obstructions comprise one or more of blurring, wax, glare, and hair in the video frames.  (paragraph 41; wax)

Consider claim 52, Hoberman, as modified by Vidal, discloses the claimed invention wherein the preprocessing on the plurality of images of a tympanic membrane to produce one or more composite images includes one or more of reducing sensor based problems, selecting the regions of interest in the video frames, detecting glare effects, (paragraph 36; during preprocessing, artifacts consist of specular highlights; paragraphs 41-42, the regions in the image having local specular are identified for correction) and creating a copy of the video frames with reduced glare effects.  (paragraphs 41-42; the regions in the image having local specular highlights are corrected to create a corrected copy of the image)

Consider claim 53, Hoberman, as modified by Vidal, discloses the claimed invention wherein extracting the CVF from the one or more composite images comprises using one or more of visual MPEG-7 descriptors, Histogram of Gradient, and Grid Color Moment features to extract color, texture and shape information from the one or more composite images. (Vidal; paragraphs 61 and 72)

Consider claim 54, Hoberman, as modified by Vidal, discloses the claimed invention wherein the CMEF identify clues for abnormalities and normality of the tympanic membrane from the one or more composite images.  (paragraph 5)

Consider claim 55, Hoberman, as modified by Vidal, discloses the claimed invention wherein CMEF comprises a location of a cone of light, a visibility of malleus, a protrusion of membrane, an existence of tympanostomy tube, or an existence of wax.  (paragraph 45)

Consider claim 56, Hoberman, as modified by Vidal, discloses the claimed invention wherein classifying pathologies of the tympanic membrane using the using the CVF and CMEF information comprises using deep learning for the automated identification of abnormalities.  (paragraph 51; the classifier has a multi-layer hierarchy, paragraph 53; training of the classifier is performed by applying training data and adjusting weights; paragraphs 32 and 35; automatically classifying tympanic membrane images and classifying/identifying abnormalities and pathologies)

Consider claim 58, Hoberman, as modified by Vidal, discloses the claimed invention wherein the abnormalities include one or more of acute otitis media (AOM), middle ear effusion (non-infected fluid), cholesteatoma (a common destructive skin cyst in the ear), eardrum perforation, and eardrum retraction vs normal.  (paragraph 32)

Claim(s) 57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoberman in view of Vidal and in further view of  Hadjis (“Omnivore: An optimizer for Multi-Device Deep Learning on CPUs and GPUs”)

Consider claim 57, Hoberman, as modified by Vidal, discloses the claimed invention except for wherein the deep learning comprises deep learning networks including Inception V3 or ResNet.  
In related art, Hadjis discloses a deep learning comprises deep learning networks including Inception V3 or ResNet.  (see Appendix B, section A. CNN computation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hadjis into the teachings of Hoberman and Vidal for improved speed and end-to-end performance.

Claim(s) 59-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoberman in view of Vidal and in further view of Amirghodsi (US 2006/0077408 A1).

Consider claim 59, Hoberman, as modified by Vidal, discloses the claimed invention except for wherein classifying pathologies of the tympanic membrane using the using the CVF and CMEF information comprises using content-based image retrieval (CBIR) to compare the using the CVF and CMEF information to a library of images to identify abnormalities.
In related art, Amirghodsi discloses classifying pathologies of the tympanic membrane using the using the CVF and CMEF information comprises using content-based image retrieval (CBIR) to compare the using the CVF and CMEF information to a library of images to identify abnormalities. (paragraph 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Amirghodsi into the teachings of Hoberman and Vidal for effectively reducing the memory requirements and reducing the computational resources needed to search an image store.

Consider claim 60, Hoberman, as modified by Vidal and Amirghodsi, discloses the claimed invention wherein the abnormalities include one or more of acute otitis media (AOM), middle ear effusion (non-infected fluid), cholesteatoma (a common destructive skin cyst in the ear), eardrum perforation, and eardrum retraction vs normal.  (paragraph 32)

Allowable Subject Matter
Claims 50, 51 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND a Terminal Disclaimer is filed to overcome the Double Patenting rejection.

Relevant Prior Art Directed to State of Art
Senaras “Building Detection with Decision Fusion” is relevant prior art not applied in the rejection(s) above.  Senaras discloses a novel decision fusion approach to building detection problem in VHR optical satellite images is proposed. The method combines the detection results of multiple classifiers under a hierarchical architecture, called Fuzzy Stacked Generalization (FSG). After an initial segmentation and pre-processing step, a large variety of color, texture and shape features are extracted from each segment. Then, the segments, represented in K different feature spaces are classified by K different base-layer classifiers of the FSG architecture. The class membership values of the segments, which represent the decisions of different base-layer classifiers in a decision space, are aggregated to form a fusion space which is then fed to a meta-layer classifier of the FSG to label the vectors in the fusion space. The paper presents the performance results of the proposed decision fusion model by a comparison with the state of the art machine learning algorithms. The results show that fusing the decisions of multiple classifiers improves the performance, when they are ensembled under the suggested hierarchical learning architecture.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665